Exhibit 10.1

 

EXECUTION COPY

 

INCREMENTAL FACILITY AMENDMENT dated as of November 25, 2008 (this “Amendment”),
among INDALEX HOLDINGS FINANCE, INC., a Delaware corporation (“Holdings”),
INDALEX HOLDING CORP., a Delaware corporation and wholly-owned subsidiary of
Holdings (the “Parent Borrower”), the TERM LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) under the
Credit Agreement referred to below, to the AMENDED AND RESTATED CREDIT AGREEMENT
dated as of May 21, 2008 (the “Credit Agreement”), among Holdings, the Parent
Borrower, INDALEX LIMITED, a Canadian corporation and wholly-owned subsidiary of
the Parent Borrower, the other Subsidiaries of the Parent Borrower party
thereto, the Lenders party thereto and the Administrative Agent.

 

WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Bank have
agreed to extend credit to the Borrowers on the terms and subject to the
conditions set forth therein;

 

WHEREAS the Parent Borrower has requested that (a) the Incremental Lender (such
term, and each other capitalized term, shall have the meaning set forth in
Section 1 of this Amendment) make the Incremental Term Loan to the Parent
Borrower on the Incremental Effective Date and (b) certain provisions of the
Credit Agreement be amended as set forth herein; and

 

WHEREAS the undersigned Incremental Lender is willing to make the Incremental
Term Loan and the undersigned Initial Term Lender is willing to amend such
provisions of the Credit Agreement subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  UNLESS OTHERWISE SPECIFIED, CAPITALIZED TERMS USED
BUT NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE
CREDIT AGREEMENT.  AS USED IN THIS AMENDMENT:


 

“Incremental Commitment” means, with respect to the Incremental Lender, the
commitment of the Incremental Lender to make an Incremental Term Loan under the
Credit Agreement (as amended hereby) on the Incremental Effective Date,
expressed as an amount representing the maximum aggregate principal amount of
the Incremental Term Loan to be made by the Incremental Lender hereunder.  The
initial aggregate amount of the Incremental Lender’s Incremental Commitment is
$15,000,000.

 

--------------------------------------------------------------------------------


 

“Incremental Effective Date” shall be a date specified by the Parent Borrower
(provided that such date shall be a date not later than November 25, 2008), as
of which date all the conditions set forth or referred to in Section 6 hereof
shall have been satisfied.

 

“Incremental Lender” means Sun Indalex Finance, LLC, a Delaware limited
liability company.

 

“Incremental Transactions” means, collectively, (a) the execution, delivery and
performance by each Loan Party of each Loan Document contemplated by this
Amendment (or any amendment to a Loan Document contemplated by this Amendment)
to which it is a party, (b) in the case of the Parent Borrower, the borrowing of
the Incremental Term Loan in accordance with the terms of this Amendment,
(c) the use of the proceeds from the Incremental Term Loan to repay outstanding
U.S. Revolving Loans on the Incremental Effective Date and (d) the payment of
the fees, costs and expenses in connection with the incurrence of the
Incremental Term Loan.

 


SECTION 2.  COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
THE INCREMENTAL LENDER AGREES TO MAKE AN INCREMENTAL TERM LOAN TO THE PARENT
BORROWER IN U.S. DOLLARS ON THE INCREMENTAL EFFECTIVE DATE IN A PRINCIPAL AMOUNT
THAT WILL NOT EXCEED THE INCREMENTAL COMMITMENT.  UNLESS PREVIOUSLY TERMINATED,
THE INCREMENTAL COMMITMENT SHALL TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON
THE INCREMENTAL EFFECTIVE DATE.


 


SECTION 3.  AMENDMENTS TO SECTION 2.11(C).  SECTION 2.11(C) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING TEXT IMMEDIATELY FOLLOWING
SUCH SECTION:


 


IN THE EVENT ANY PREPAYMENT OF TERM BORROWINGS IS MADE, THE BORROWER SHALL
SELECT TERM BORROWINGS TO BE PREPAID SO THAT THE AGGREGATE AMOUNT OF SUCH
PREPAYMENT IS ALLOCATED BETWEEN THE INITIAL TERM LOANS AND THE INCREMENTAL TERM
LOANS PRO RATA BASED ON THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING INITIAL
TERM LOANS AND INCREMENTAL TERM LOANS.


 


SECTION 4.  WAIVER OF SECTIONS 2.03 AND 4.02(B).  THE INCREMENTAL LENDER HEREBY
WAIVES THE REQUIREMENTS IN SECTIONS 2.03 AND 4.02(B) OF THE CREDIT AGREEMENT
THAT A BORROWING REQUEST BE DELIVERED IN CONNECTION WITH THE INCREMENTAL TERM
LOAN CONTEMPLATED BY THIS AMENDMENT AT OR PRIOR TO THE TIME REQUIRED BY
SECTION 2.03 OF THE CREDIT AGREEMENT.


 


SECTION 5.  REPRESENTATIONS AND WARRANTIES.  HOLDINGS AND THE PARENT BORROWER
REPRESENT AND WARRANT TO THE ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS
THAT:


 


(A)  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III OF THE CREDIT
AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
INCREMENTAL EFFECTIVE DATE, WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF
SUCH DATE, EXCEPT TO THE

 

2

--------------------------------------------------------------------------------


 


EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE
(IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE).


 


(B)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT AND
THE INCREMENTAL TRANSACTIONS, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


SECTION 6.  CONDITIONS.  THE OBLIGATIONS OF THE INCREMENTAL LENDER TO MAKE THE
INCREMENTAL TERM LOAN HEREUNDER, AND THE AMENDMENTS TO THE CREDIT AGREEMENT
CONTEMPLATED BY THIS AMENDMENT, SHALL NOT BECOME EFFECTIVE UNTIL THE DATE ON
WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED BY THE
ADMINISTRATIVE AGENT, THE INITIAL TERM LENDER AND THE INCREMENTAL LENDER):


 

(A)  BORROWING REQUEST.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE
PARENT BORROWER A BORROWING REQUEST WITH RESPECT TO THE BORROWING OF THE
INCREMENTAL TERM LOAN (I) THAT COMPLIES WITH THE REQUIREMENTS OF SECTION 2.03 OF
THE CREDIT AGREEMENT (EXCEPT AS OTHERWISE CONTEMPLATED BY SECTION 4 OF THIS
AMENDMENT) AND (II) PURSUANT TO WHICH THE PARENT BORROWER AGREES THAT THE
PROVISIONS OF SECTION 2.15 OF THE CREDIT AGREEMENT SHALL APPLY TO ANY FAILURE BY
THE PARENT BORROWER TO BORROW THE INCREMENTAL TERM LOAN ON THE INCREMENTAL
EFFECTIVE DATE.

 

(B)  INCREMENTAL AMENDMENT AND LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT (OR ITS
COUNSEL) SHALL HAVE RECEIVED (I) FROM HOLDINGS, THE PARENT BORROWER AND THE TERM
LENDERS EITHER (A) A COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF OF SUCH
PARTY OR (B) WRITTEN EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT (WHICH MAY INCLUDE FACSIMILE OR OTHER ELECTRONIC TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AMENDMENT AND (II) DULY EXECUTED COPIES OF THE OTHER LOAN DOCUMENTS
CONTEMPLATED BY THIS AMENDMENT (OR ANY AMENDMENT TO A LOAN DOCUMENT CONTEMPLATED
BY THIS AMENDMENT) AND SUCH OTHER CERTIFICATES, DOCUMENTS, INSTRUMENTS AND
AGREEMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS, INCLUDING ANY PROMISSORY NOTES REQUESTED BY THE INCREMENTAL LENDER
PURSUANT TO SECTION 2.10(F) OF THE CREDIT AGREEMENT PAYABLE TO THE ORDER OF THE
INCREMENTAL LENDER.

 

(C)  CONSUMMATION OF INCREMENTAL TRANSACTIONS.  THE INCREMENTAL TRANSACTIONS
SHALL HAVE BEEN CONSUMMATED OR SHALL BE CONSUMMATED SUBSTANTIALLY SIMULTANEOUSLY
WITH THE FUNDING OF THE INCREMENTAL TERM LOAN ON THE INCREMENTAL EFFECTIVE DATE
IN ACCORDANCE WITH APPLICABLE LAW.

 

(D)  NO DEFAULT.  ON THE INCREMENTAL EFFECTIVE DATE, IMMEDIATELY BEFORE AND
AFTER GIVING EFFECT TO THE INCREMENTAL TRANSACTIONS, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

 

(E)  REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 5 HEREOF ARE TRUE AND CORRECT.

 

3

--------------------------------------------------------------------------------


 

(F)  REAFFIRMATION AGREEMENT.  A REAFFIRMATION AGREEMENT SUBSTANTIALLY IN THE
FORM OF EXHIBIT A HERETO (THE “REAFFIRMATION AGREEMENT”) SHALL HAVE BEEN
EXECUTED AND DELIVERED BY EACH PARTY THERETO.

 

(G)  OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT, THE INCREMENTAL LENDER OR THEIR
RESPECTIVE COUNSEL MAY HAVE REASONABLY REQUESTED.

 


THE ADMINISTRATIVE AGENT SHALL NOTIFY THE PARENT BORROWER AND THE LENDERS OF THE
INCREMENTAL EFFECTIVE DATE, AND SUCH NOTICE SHALL BE CONCLUSIVE AND BINDING. 
NOTWITHSTANDING THE FOREGOING, THE OBLIGATIONS OF THE INCREMENTAL LENDER TO MAKE
THE INCREMENTAL TERM LOAN HEREUNDER SHALL NOT BECOME EFFECTIVE UNLESS EACH OF
THE FOREGOING CONDITIONS IS SATISFIED (OR WAIVED BY THE ADMINISTRATIVE AGENT,
THE INITIAL TERM LENDER AND THE INCREMENTAL LENDER) AT OR PRIOR TO 5:00 P.M.,
NEW YORK CITY TIME, ON NOVEMBER 25, 2008 (AND, IN THE EVENT SUCH CONDITIONS ARE
NOT SO SATISFIED OR WAIVED, THE INCREMENTAL COMMITMENT SHALL TERMINATE AT SUCH
TIME).


 


SECTION 7.  CREDIT AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT (A) SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE
ADMINISTRATIVE AGENT, HOLDINGS, THE PARENT BORROWER OR ANY OTHER LOAN PARTY
UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AND (B) SHALL NOT ALTER,
MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL
CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL BE DEEMED TO ENTITLE
HOLDINGS, THE PARENT BORROWER OR ANY OTHER LOAN PARTY TO ANY FUTURE CONSENT TO,
OR WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES. 
AFTER THE DATE HEREOF, ANY REFERENCE IN THE LOAN DOCUMENTS TO THE CREDIT
AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS MODIFIED HEREBY.  THIS AMENDMENT
AND THE REAFFIRMATION AGREEMENT SHALL EACH CONSTITUTE A “LOAN DOCUMENT”, IN EACH
CASE FOR ALL PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 8.  APPLICABLE LAW; WAIVER OF JURY TRIAL.  (A)  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


(B)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND 9.10 OF
THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.


 


SECTION 9.  COUNTERPARTS; AMENDMENT.  THIS AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL
CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AMENDMENT BY TELECOPY OR ELECTRONIC TRANSMISSION SHALL BE
EFFECTIVE AS DELIVERY OF A

 

4

--------------------------------------------------------------------------------


 


MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.  THIS AMENDMENT MAY NOT BE
AMENDED NOR MAY ANY PROVISION HEREOF BE WAIVED EXCEPT PURSUANT TO A WRITING
SIGNED BY HOLDINGS, THE PARENT BORROWER, THE ADMINISTRATIVE AGENT AND THE TERM
LENDERS.


 


SECTION 10.  EXPENSES.  HOLDINGS AND THE PARENT BORROWER AGREE TO REIMBURSE THE
ADMINISTRATIVE AGENT FOR ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION
WITH THE PREPARATION AND EXECUTION OF THIS AMENDMENT AND EACH DOCUMENT
CONTEMPLATED HEREUNDER TO THE EXTENT REQUIRED UNDER SECTION 9.03 OF THE CREDIT
AGREEMENT.


 


SECTION 11.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AMENDMENT.


 


[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

INDALEX HOLDINGS FINANCE, INC.,

 

 

 

By

 

 

/s/ Timothy Stubbs

 

 

Name: Timothy Stubbs

 

 

Title:   CEO

 

 

 

 

 

 

 

INDALEX HOLDING CORP.,

 

 

 

By

 

 

/s/ Timothy Stubbs

 

 

Name: Timothy Stubbs

 

 

Title:   CEO

 

 

[Incremental Facility Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,

 

 

 

By

 

 

/s/ Linda Meyer

 

 

Name: Linda Meyer

 

 

Title:   Vice President

 

 

[Incremental Facility Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

 

SUN INDALEX FINANCE, LLC, as Initial
Term Lender and Incremental Lender,

 

 

 

By

 

 

/s/ Michael McConvery

 

 

Name: Michael McConvery

 

 

Title:   Vice President

 

 

[Incremental Facility Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

Form of Reaffirmation Agreement

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REAFFIRMATION AGREEMENT dated as of November 25, 2008 (this “Agreement”), among
INDALEX HOLDINGS FINANCE, INC., a Delaware corporation (“Holdings”), INDALEX
HOLDING CORP., a Delaware corporation (the “Parent Borrower”), each other
subsidiary of the Parent Borrower identified herein (each, a “Subsidiary Party”
and, together with Holdings and the Parent Borrower, the “Reaffirming Parties”)
and JPMORGAN CHASE BANK, N.A.,  as Administrative Agent (in such capacity, the
“Administrative Agent”) under the Amended Credit Agreement referred to below.

 

WHEREAS the Parent Borrower, the Term Lenders and the Administrative Agent have
entered into an Incremental Facility Amendment dated as of November 25, 2008
(the “Amendment”), which amends the Amended and Restated Credit Agreement dated
as of May 21, 2008 (the “Existing Credit Agreement”), among Holdings, the Parent
Borrower, INDALEX LIMITED, a Canadian corporation and wholly-owned subsidiary of
the Parent Borrower, the other Subsidiaries of the Parent Borrower party
thereto, the Lenders party thereto and the Administrative Agent, as in effect on
the date hereof (the Existing Credit Agreement, as so amended by the Amendment,
the “Amended Credit Agreement”);

 

WHEREAS in order to induce the Incremental Lender to make an Incremental Term
Loan (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Credit Agreement) to
the Parent Borrower pursuant to the Amendment, each of the Reaffirming Parties
is willing to execute and deliver this Agreement;

 

WHEREAS each of the Reaffirming Parties is party to the Loan Guaranty and one or
more of the Collateral Documents;

 

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment becoming effective and
the consummation of the transactions contemplated thereby; and

 

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the obligation of the Incremental Lender to make the Incremental Term Loan
contemplated by the Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------



 


ARTICLE I.

 


REAFFIRMATION AND AMENDMENT


 


SECTION 1.01.  REAFFIRMATION.  (A) EACH OF THE REAFFIRMING PARTIES (I) HEREBY
CONSENTS TO THE AMENDMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY, (II) HEREBY
CONFIRMS ITS GUARANTEES, PLEDGES, GRANTS OF SECURITY INTERESTS AND OTHER
AGREEMENTS, AS APPLICABLE, UNDER THE LOAN GUARANTY AND EACH OF THE COLLATERAL
DOCUMENTS TO WHICH IT IS A PARTY AND (III) AGREES THAT, NOTWITHSTANDING THE
EFFECTIVENESS OF THE AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, SUCH GUARANTEES, PLEDGES, GRANTS OF SECURITY INTERESTS AND
OTHER AGREEMENTS SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND SHALL ACCRUE
TO THE BENEFIT OF THE LENDERS UNDER THE AMENDED CREDIT AGREEMENT.  EACH OF THE
REAFFIRMING PARTIES FURTHER AGREES TO TAKE ANY ACTION THAT MAY BE REQUIRED OR
THAT IS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO ENSURE COMPLIANCE BY
THE LOAN PARTIES WITH SECTION 5.11 OF THE AMENDED CREDIT AGREEMENT AND HEREBY
REAFFIRMS ITS OBLIGATIONS UNDER EACH SIMILAR PROVISION OF EACH COLLATERAL
DOCUMENT TO WHICH IT IS A PARTY.


 


(B) EACH OF THE REAFFIRMING PARTIES PARTY TO THE THE LOAN GUARANTY AND ANY OF
THE COLLATERAL DOCUMENTS SECURING THE OBLIGATIONS OF THE BORROWERS HEREBY
CONFIRMS AND AGREES THAT (I) THE INCREMENTAL TERM LOANS CONSTITUTE “U.S.
OBLIGATIONS” UNDER THE LOAN GUARANTY AND “OBLIGATIONS” (OR ANY WORD OF LIKE
IMPORT) UNDER THE COLLATERAL DOCUMENTS AND (II) THE U.S. REVOLVING LOANS,
CANADIAN REVOLVING LOANS, LETTERS OF CREDIT, SWINGLINE LOANS AND INITIAL TERM
LOANS HAVE CONSTITUTED AND CONTINUE TO CONSTITUTE “U.S. OBLIGATIONS”, “CANADIAN
OBLIGATIONS” AND “OBLIGATIONS”, AS APPLICABLE, UNDER SUCH DOCUMENTS.


 


SECTION 1.02.  AMENDMENT.  ON AND AFTER THE EFFECTIVENESS OF THE AMENDMENT,
(I) EACH REFERENCE IN EACH COLLATERAL DOCUMENT TO THE “CREDIT AGREEMENT”,
“THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A REFERENCE TO
THE AMENDED CREDIT AGREEMENT AS SUCH AGREEMENT MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED AND IN EFFECT FROM TIME TO TIME AND (II) THE DEFINITION OF ANY TERM
DEFINED IN ANY COLLATERAL DOCUMENT BY REFERENCE TO THE TERMS DEFINED IN THE
EXISTING CREDIT AGREEMENT SHALL BE AMENDED TO BE DEFINED BY REFERENCE TO THE
APPLICABLE DEFINED TERM IN THE AMENDED CREDIT AGREEMENT, AS THE SAME MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED AND IN EFFECT FROM TIME TO TIME.


 

ARTICLE II.

 


REPRESENTATIONS AND WARRANTIES


 

Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

 


SECTION 2.01.  THE REPRESENTATIONS AND WARRANTIES OF SUCH REAFFIRMING PARTY SET
FORTH IN THE COLLATERAL DOCUMENTS AND ARTICLE III OF THE AMENDED CREDIT


 

--------------------------------------------------------------------------------



 


AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE
HEREOF, WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE (IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE).


 

ARTICLE III.

 


MISCELLANEOUS


 


SECTION 3.01.  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
MADE AT THE ADDRESSES, IN THE MANNER AND WITH THE EFFECT PROVIDED IN
SECTION 9.01 OF THE AMENDED CREDIT AGREEMENT.


 


SECTION 3.02.  EXPENSES.  THE REAFFIRMING PARTIES AGREE TO REIMBURSE THE
ADMINISTRATIVE AGENT FOR ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION
WITH THE PREPARATION AND EXECUTION OF THIS AGREEMENT AND EACH DOCUMENT
CONTEMPLATED HEREUNDER TO THE EXTENT REQUIRED UNDER SECTION 9.03 OF THE AMENDED
CREDIT AGREEMENT.


 


SECTION 3.03.  COLLATERAL DOCUMENT.  THIS AGREEMENT IS A COLLATERAL DOCUMENT
EXECUTED PURSUANT TO THE AMENDED CREDIT AGREEMENT AND SHALL (UNLESS OTHERWISE
EXPRESSLY INDICATED HEREIN) BE CONSTRUED, ADMINISTERED AND APPLIED IN ACCORDANCE
WITH THE TERMS AND PROVISIONS THEREOF.


 


SECTION 3.04.  HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE
OF REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AGREEMENT.


 


SECTION 3.05.  SUCCESSORS AND ASSIGNS.  THE PROVISIONS OF THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 3.06.  COUNTERPARTS; AMENDMENT.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL
CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY OR ELECTRONIC TRANSMISSION SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 3.07.  AMENDMENT.  THIS AGREEMENT MAY BE WAIVED, MODIFIED OR AMENDED
ONLY BY A WRITTEN AGREEMENT EXECUTED BY EACH OF THE PARTIES HERETO.


 


SECTION 3.08.  APPLICABLE LAW; WAIVER OF JURY TRIAL.  (A) THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.


 

--------------------------------------------------------------------------------



 


(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND 9.10 OF
THE AMENDED CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.


 


SECTION 3.09.  NO NOVATION.  NEITHER THIS AGREEMENT NOR THE EXECUTION, DELIVERY
OR EFFECTIVENESS OF THE AMENDMENT SHALL EXTINGUISH THE OBLIGATIONS FOR THE
PAYMENT OF MONEY OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT OR THE LOAN
GUARANTY OR DISCHARGE OR RELEASE THE LIEN OR PRIORITY OF ANY COLLATERAL DOCUMENT
OR ANY OTHER SECURITY THEREFOR.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS
A SUBSTITUTION OR NOVATION OF THE OBLIGATIONS OUTSTANDING UNDER THE EXISTING
CREDIT AGREEMENT OR INSTRUMENTS SECURING THE SAME, WHICH SHALL REMAIN IN FULL
FORCE AND EFFECT, EXCEPT TO ANY EXTENT MODIFIED HEREBY OR BY INSTRUMENTS
EXECUTED CONCURRENTLY HEREWITH.  NOTHING IMPLIED IN THIS AGREEMENT, THE
AMENDMENT OR IN ANY OTHER DOCUMENT CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSTRUED AS A RELEASE OR OTHER DISCHARGE OF HOLDINGS, THE PARENT BORROWER OR
ANY SUBSIDIARY PARTY UNDER ANY COLLATERAL DOCUMENT FROM ANY OF ITS OBLIGATIONS
AND LIABILITIES AS “HOLDINGS”, THE “PARENT BORROWER”, THE “CANADIAN SUBSDIARY
BORROWER”, A “LOAN PARTY”, A “SUBSIDIARY LOAN PARTY”, A “PLEDGOR”, A “GRANTOR”
OR A “LOAN GUARANTOR” UNDER THE EXISTING CREDIT AGREEMENT, THE LOAN GUARANTY OR
THE COLLATERAL DOCUMENTS.  EACH OF THE EXISTING CREDIT AGREEMENT, THE LOAN
GUARANTY AND THE COLLATERAL DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT
EXCEPT TO ANY EXTENT MODIFIED HEREBY OR BY THE AMENDMENT OR IN CONNECTION
HEREWITH AND THEREWITH.


 


[SIGNATURE PAGES FOLLOW]


 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE DULY
EXECUTED RESPECTIVE AUTHORIZED OFFICERS AS OF THE DAY AND YEAR FIRST ABOVE
WRITTEN.

 

 

INDALEX HOLDINGS FINANCE, INC.,

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INDALEX HOLDING CORP.,

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INDALEX INC.,

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DOLTON ALUMININUM COMPANY,
INC.,

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CARADON LEBANON INC.,

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

INDALEX HOLDINGS (B.C.) LTD,

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

6326765 CANADA INC.,

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOVAR INC.,

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------